TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00226-CV


                                     K. M. B., Jr., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 19-0027-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant K. M. B., Jr. filed notice of appeal on May 12, 2021. The appellate

record was complete on May 24, 2021, making appellant’s brief due on June 14, 2021. On June

14, 2021, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Kenneth A. Richey, Jr., to file

appellant’s brief no later than June 28, 2021. If the brief is not filed by that date, counsel may be

required to show cause why he should not be held in contempt of court.

               It is ordered on June 15, 2021.



Before Chief Justice Byrne, Justices Baker and Smith